              Case:19-04258-swd          Doc #:282 Filed: 12/05/19    Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

In re:                                         Chapter 11

NAJEEB AHMED KHAN,                             Case No. 19-04258 (SWD)

                               Debtor.



                ORDER GRANTING CHAPTER 11 TRUSTEE’S
       EMERGENCY MOTION FOR EXPEDITED HEARING REGARDING
  CHAPTER 11 TRUSTEE’S MOTION FOR APPROVAL OF SALE AND AUTHORITY
    TO ENTER INTO RELATED ESCROW AGREEMENT WITH NANCY KHAN
                (23411 Lakeview Drive, Edwardsburg, Michigan)

                              PRESENT:        HONORABLE SCOTT W. DALES
                                              U.S. Bankruptcy Court Judge

         THIS MATTER having come to be heard upon the Chapter 11 Trustee’s Emergency
 Motion for Expedited Hearing Regarding Chapter 11 Trustee’s Motion for Approval of Sale and
 Authority to Enter into Related Escrow Agreement with Nancy Khan (23411 Lakeview Drive,
 Edwardsburg, Michigan) (the “Emergency Motion”) and the Court being otherwise fully advised
 on the premises;
 IT IS THEREFORE ORDERED:
         1.     The Emergency Motion is GRANTED.
         2.     The hearing on the Chapter 11 Trustee’s Motion for Approval of Sale and
 Authority to Enter into Related Escrow Agreement with Nancy Khan (23411 Lakeview Drive,
 Edwardsburg, Michigan) (the “Sale Motion”) will be held on December 13, 2019 at 11:00 a.m.
 at the U.S. Courthouse & Federal Building, 410 West Michigan, Kalamazoo, Michigan.
         3.     Objections to the Sale Motion shall be filed and served by 5:00 p.m. (prevailing
 Eastern Time) on December 12, 2019.
                                         END OF ORDER




IT IS SO ORDERED.
Dated December 5, 2019
